EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Sprow on 11/02/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13 is amended as follows:
A faucet comprising: 
an external body having a base and a spout extending from the base; 
a valve structure comprising: 
a cup disposed in the external body; and 
a mount having a tubular shape and extending downwardly beyond the external body; 
a valve cartridge supported in the cup of the valve structure; and 
a locking assembly that detachably locks to the mount of the valve structure; 
wherein the mount comprises a first plurality of corrugations that are aligned in a first row in a longitudinal direction, and wherein the first plurality of corrugations 
wherein the plurality of corrugations are aligned such that the locking assembly is slidable along an entire length of the first plurality of corrugations of the mount in a second rotational position.

Claim 24 is amended as follows:
A faucet comprising: 
an external body having a base, which is configured to mount to a support, and a spout, which extends from the base; 
a valve cartridge configured to control a flow of water to the spout; 
a valve structure configured to support the valve cartridge and comprising a mount having a tubular portion that extends downwardly beyond a bottom of the base, the tubular portion comprising a first plurality of corrugations that are aligned in a first row in a longitudinal direction of the tubular portion; and 
a locking assembly that detachably locks to the tubular portion through at least one corrugation of the first plurality of corrugations in a first rotational position and that is slidable along an entire length of the first plurality of corrugations of the tubular portion in the longitudinal direction relative to the first plurality of corrugations in a second rotational position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Jonte discloses a faucet comprising: an external body having a base and a spout extending from the base; a valve structure comprising: a cup disposed in the external body; and a mount having a tubular shape and extending downwardly beyond the external body; a valve cartridge supported in the cup of the valve structure; and a locking assembly that detachably locks to the mount of the valve structure.
Yang discloses a mount that comprises a first plurality of corrugations that are aligned in a first row in a longitudinal direction, and wherein the first plurality of corrugations cooperate with the locking assembly to secure the valve structure in place relative to a support and the locking assembly that detachably locks to the mount of the valve structure.
Neither Jonte nor Yang anticipate or render obvious the combination of wherein the plurality of corrugations are aligned such that the locking assembly is slidable along an entire length of the first plurality of corrugations of the mount in a second rotational position.  Any further modification would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753